Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and  5-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims with limiations “if a midpoint hit is indicated, the midpoint hit indicating that half of the bits
of the plurality of data bits required bit transitions from a previously received
plurality of data bits, the bits of the plurality of data bits are inverted based on the
received data inversion bit.” After further search and consideration Mahdavifar (US 2015/0188666) was found which teaches, “[0246] It has further been discovered that latency can be improved where a second half or one set of bits can be decoded simultaneously with the first half or a previous set of bits for iterative soft decoding utilizing the multi-dimensional decoding mechanism 118 including the successive cancellation decoder 128. The second half of bits can use the LRs of first half of bits calculated from previous iteration, assuming old likelihood ratios for the first half of bits, instead of requiring all first half bits to be decoded initially in generating LRs for second half of bits.” However it specifically does not teach, data bits are inverted based on the received data inversion bit in combination with the midpoint which is thought by “second half”. Making the current invention lessen the usage of resources by inverting the bits from a previously known state. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/